UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 97-1340



JAMES F. JONES,

                                            Plaintiff - Appellant,

          versus

SHIRLEY S. CHATER, COMMISSIONER OF SOCIAL
SECURITY,

                                            Respondent - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. M. J. Garbis, District Judge. (CA-96-
3009-MJG)


Submitted:   May 1, 1997                      Decided:   May 8, 1997


Before WIDENER and MURNAGHAN, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.

Affirmed by unpublished per curiam opinion.


James F. Jones, Appellant Pro Se. Anne von Scheven, SOCIAL SECURITY
ADMINISTRATION, Philadelphia, Pennsylvania; Lynne Ann Battaglia,
United States Attorney, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's order dismissing as

frivolous, 28 U.S.C. § 1915(e) (1994), his suit against the Commis-

sioner of Social Security in which he claimed that his civil rights

were violated when a clerk at the local Social Security Administra-

tion office treated him rudely. We have reviewed the record and the
district court's opinion and find no reversible error. Accordingly,

we affirm on the reasoning of the district court. Jones v. Chater,
No. CA-96-3009-MJG (D. Md., Feb. 23, 1997). In light of this dispo-

sition, Appellee's motion to dismiss this appeal as interlocutory

and to stay the briefing order are hereby denied. We deny Appel-
lant's motion for oral argument and dispense with argument because

the facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional
process.




                                                          AFFIRMED




                                2